DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-21.
Applicant’s election without traverse of claims 1-3 in the reply filed on 6-21-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Gerrits, Restoration of Infiltration Capacity of Permeable Pavers, Dec 2001 (Gerrits) in view of Chao US 7,290,307 (US’307).

Regarding claims 1 and 3, Gerrits teaches that infiltration capacities of paver stones decrease with age and traffic use and that the infiltration capacities may be improved simply by maintaining the surface (page 2). Permeable pavement can be used joints) when laid together (Figures 1 and 2), an underlying reservoir structure, and a means for draining the reservoir. The main function of permeable pavement is to increase the infiltration of water into the soil, and eventually back into the groundwater system. Currently permeable pavement is primarily used in low traffic areas such as parking lots, sidewalks, side streets and alleyways, but there is no reason that permeable pavement could not be used on high traffic areas as well (page 13-14). Clogging the of pore space with fine material as one of the major drawbacks of permeable-pavement installations. Once these installations become severely clogged, they can be difficult to clean (page 17). The most common way of cleaning permeable pavement installations is by using street sweepers that are equipped with vacuum units, to suck up EDC material as it is removed from the cell moved along a swath made of a permeable paver surface (to clear joints in a transverse swath, with regard to claim 1 and vacuuming up debris cleared from the joints by the jets, with regard to claim 3) (page 27-28). The objectives of the study were to further test the hypothesis that permeable paver infiltration capacities decrease with age and traffic use and that the infiltration capacities may be improved by street sweeping/vacuuming the surface (page 102). The study included a machine that delivers high pressure water jet simultaneously with suction passed over a permeable pavement surface (page 31-32). Therefore Gerrits teaches moving high pressure water jets along a swath of a permeable pavement surface that includes both vertical and horizontal joints, which reads on a method for clearing paver joints comprising the steps of: providing high pressure water jet to impact paver joints below the jets; moving the jets in a longitudinal direction to clear joints in a transverse swath, with regard to claim 1.

Gerrits does not teach the configuration of high pressure water jets along a transverse direction, with regard to claim 1.

US’307 teaches a street cleaning device including a plurality of spray nozzles 54 arrayed in transverse alignment (high pressure water jets along a transverse direction) within the elongate vacuum head 14 extending across the path of the tow vehicle 10 such that the spray nozzles 54 directed substantially downward (col. 1 line 5-40 and col. 2 line 64-col. 3 line 17). This configuration offers the capability of capturing liquid debris while the tow vehicle and trailer move continuously forward so a large paved area can be serviced in a relatively short time ( col. 1 line 55-60). Gerrits teaches that common street cleaning devices that include high pressure jets and vacuum devices can be used for restoration of infiltration capacity of permeable pavers by cleaning, as discussed above. Therefore, the configuration of the device of US’307 can be used for restoration of infiltration capacity of permeable pavers to treat a large paved area in a short amount of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerrits to include high pressure water jets along a transverse direction because US’307 teach that the configuration can be used to treat a large paved area in a short amount of time and use 

Regarding claim 2, the modified method of Gerrits teaches the method of claim 1 of cleaning paver joints. US’307 further teaches that the nozzles provide water jets are spaced apart and pointed down (fig. 1-3), and connected to high pressure (col. 1 line 40-col. 2 line 58). Gerrits further teaches that the jets are high pressure, as discussed above. Therefore, the modified method of Gerrits teaches wherein the step of providing high pressure water jets is further defined in that the jets are provided by plural nozzles arranged spaced-apart across the transverse direction and high pressure water is delivered through the nozzles to impact paver joints below the nozzles; and the step of moving the jets is further defined as moving the nozzles in a longitudinal direction to clear joints in a transverse swath.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones US2016/0356008 teaches a pneumatic cleaning system for a surface comprising pavers including a water jet nozzle and a vacuum (para. 7 and 22-25).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713